DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-14 and 21 are pending in the application.  
Applicant's amendment to the claims, filed on February 11, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant's amendment to the specification, filed on February 11, 2021, is acknowledged.
Applicant’s remarks filed on February 11, 2021 in response to the non-final rejection mailed on August 11, 2020 have been fully considered. 
Rejections and objections not reiterated from a previous Office communication are withdrawn.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
  
Claim Objections
Claims 10 and 14 are objected to for reciting the improper sequence identifier “SEQ ID NO 1,” which should be replaced with “SEQ ID NO: 1.” See 37 CFR 1.821(d).
Claim 13 is objected to in the recitation of “R. gnavus” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “Ruminococcus gnavus”. 
e.g., “sequence of SEQ”. 
Claim 21 is objected to in the recitation of “an intramolecular trans-sialidase (IT-sialidase) of claim 10” and in the interest of improving claim form and consistency, it is suggested that the article “an” be replaced with “the” in the noted phrase. 

Claim Rejections - 35 USC § 112(a)
Claims 10-12 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the 
Claim 10 (claim 21 dependent therefrom) is drawn to an intramolecular trans-sialidase (IT-sialidase) for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate, said intramolecular trans-sialidase having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1. 
The recitation of “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate” in claim 10 is interpreted as an intended use of the genus of claimed IT-sialidases and does not otherwise limit the structures and/or function of the genus of claimed IT-sialidases beyond the structural limitation of “having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1” and the functional limitation of “intramolecular trans-sialidase”. See MPEP 2111.02.II regarding preamble statements reciting an intended use.
Claim 11 is drawn to the intramolecular trans-sialidase (IT-sialidase) of claim 10 wherein said IT-sialidase has an enzymatic activity of producing 2,7-anhydro-Neu5Ac from alpha2-3-linked sialic acid substrates. 
Claim 12 is drawn to intramolecular trans-sialidase (IT-sialidase) of claim 10, wherein said IT-sialidase is derived from bacteria of the gut microbiota. 
The specification discloses the reduction to practice of the following representative species of the genus of claimed or recited IT-sialidases – a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 (full-length), SEQ ID NO: 3 (amino acids 26-723 of SEQ ID NO: 1, excludes signal sequence at amino acids 1-25 of trans-sialidase activity and the additional characteristics recited in claims 11 and 12. The amino acid sequence of a polypeptide determines said polypeptide’s structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure of a polypeptide that has intramolecular trans-sialidase activity and the additional characteristics recited in claims 11 and 12, there is no general knowledge in the art about intramolecular trans-sialidase activity and the additional characteristics recited in claims 11 and 12 to suggest that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO: 1, 3, and 6 as being representative of other polypeptides having intramolecular trans-sialidase activity and comprising an amino acid sequence having at least 80% sequence identity to SEQ ID NO: 1. As such, the specification, 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 10 to recite “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate”. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 10. However, the recitation of an intended use for the genus of claimed IT-sialidases fails to provide evidence or a showing of a disclosed or art-recognized correlation between the structures of SEQ ID NO: 1, 3, and 6 and the function of intramolecular trans-sialidase activity and the additional characteristics recited in claims 11 and 12. As described in the detailed analysis of the factors considered in the written description requirement, the three disclosed representative species of SEQ ID NO: 1, 3, and 6 fail to represent of the entire genus of claimed IT-sialidases. 
For the reasons set forth above, it is the examiner’s position that the specification fails to adequately describe the claimed invention. 

Claim Rejections - 35 USC § 101
Claims 10-14 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving 
Claim 10 is drawn to an intramolecular trans-sialidase (IT-sialidase) for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate, said intramolecular trans-sialidase having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1. 
The recitation of “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate” in claim 10 is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed polypeptide beyond the structural limitation of “having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1” and the functional limitation of “intramolecular trans-sialidase”. See MPEP 2111.02.II regarding preamble statements reciting an intended use.
Claim 11 is drawn to the intramolecular trans-sialidase (IT-sialidase) of claim 10 wherein said IT-sialidase has an enzymatic activity of producing 2,7-anhydro-Neu5Ac from alpha2-3-linked sialic acid substrates. 
Claim 12 is drawn to intramolecular trans-sialidase (IT-sialidase) of claim 10, wherein said IT-sialidase is derived from bacteria of the gut microbiota. 
Claim 13 is drawn to the intramolecular trans-sialidase (IT-sialidase) of claim 12 wherein said IT-sialidase is derived from Ruminococcus gnavus ATCC 29149. 
Claim 14 is drawn to the intramolecular trans-sialidase (IT-sialidase) of claim 13 having the amino acid sequence set out in SEQ ID NO: 1.
Ruminococcus gnavus IT-sialidase. Given a broadest reasonable interpretation, the IT-sialidase of claims 10-14 is considered to be a product of nature because it is not markedly different from a corresponding naturally occurring counterpart in a natural state. Therefore, the IT-sialidase of claims 10-14 is considered to be a judicial exception. The IT-sialidase of claims 10-14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. 
Claim 21 is drawn to a pharmaceutical composition comprising an intramolecular trans-sialidase (IT-sialidase) of claim 10 and one or more pharmaceutically acceptable carriers or excipients.
The pharmaceutical composition of claim 21 is considered to encompass nature-based products, i.e., a combination of a naturally occurring IT-sialidase and one or more naturally occurring “pharmaceutically acceptable carriers or excipients”, e.g., water. There is no indication in the specification that the claimed combination of IT-sialidase and one or more pharmaceutically acceptable carriers or excipients has any characteristics (structural, functional, or otherwise) that are different from the individual IT-sialidase and pharmaceutically acceptable carrier or excipient as they occur in nature. In this case, the claimed pharmaceutical composition does not have markedly different characteristics from what occurs in nature and is considered to be a “product of nature” exception. Accordingly, claim 21 is considered to be directed to a judicial exception. Because the claim does not include any additional features that could add significantly more to the exception, the claim does not qualify as eligible subject matter.


RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 10 to recite “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate”. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 10. However, the recitation of an intended use for the IT-sialidase is not a markedly different characteristic that distinguishes the claimed IT-sialidase from a naturally occurring product. 
For the reasons set forth above, it is the examiner’s position that the products of claims 10-14 and 21 are not patent eligible subject matter. 

Claim Rejections - 35 USC § 102
Claims 10-14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tailford et al. (Nat. Commun. 6:7624, July 2015, 12 pages; cited on the IDS filed on August 3, 2018; hereafter “Tailford”) as evidenced by Supplementary Information (obtained from https://static-content.springer.com/esm/art%3A10.1038%2Fncomms8624/MediaObjects/41467_2015_BFncomms8624_MOESM188_ESM.pdf; last viewed on August 5, 2020, 13 pages; cited on Form PTO-892 mailed on August 11, 2020; hereafter “Supplementary Information” and UniProt Database Accession Number A7B557 (January 2016, 2 pages; cited on Form PTO-892 mailed on August 11, 2020; hereafter “UniProt”).

Claims 10-14 are drawn to an intramolecular trans-sialidase (IT-sialidase) for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate, said intramolecular trans-sialidase having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1.
The recitation of “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate” in claim 10 is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed polypeptide beyond the structural limitation of “having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1” and the functional limitation of “intramolecular trans-sialidase”. See MPEP 2111.02.II regarding preamble statements reciting an intended use.
Claim 21 is drawn to a pharmaceutical composition comprising an intramolecular trans-sialidase (IT-sialidase) of claim 10 and one or more pharmaceutically acceptable carriers or excipients.
Regarding claims 10-14, the reference of Tailford discloses an intramolecular trans-sialidase produced by Ruminococcus gnavus ATCC 29149 present in the GI tract that cleaves alpha-2,3-linked sialic acid from glycoproteins, releasing 2,7-anhydro-Neu5Ac, referred to as NanH (p. 2, column 2, middle). Tailford does not disclose the amino acid sequence of the intramolecular trans-sialidase produced by Ruminococcus gnavus ATCC 29149. Supplementary information is cited in accordance with MPEP 2131.01.III to show that the sialidase gene nanH is the same as RUMGNA_02694 (p. 1) and the evidentiary reference of UniProt is cited in accordance with MPEP 2131.01.III to 
Regarding claim 21, Tailford discloses purified IT-sialidase in a HEPES buffer (p. 9, column 2, middle), which is interpreted as being encompassed by claim 21.
This anticipates claims 10-14 and 21 as written.

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 10 to recite “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate”. The applicant argues the claimed IT-sialidase has an amino acid sequence with 80% sequence identify to the amino acid sequence of SEQ ID NO. 1. According to the applicant, the Tailford et al. reference clearly does not disclose Applicant’s currently amended claim 10.
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 10. As noted above, the recitation of “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate” in claim 10 is interpreted as an intended use of the claimed IT-sialidase. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As describe above, the amino acid sequence of the IT-sialidase of Tailford is the same as SEQ ID NO: 1 of this application. Given that the IT-sialidase of Tailford has the identical structure to SEQ ID NO: 1 of this application, it is the 
For these reasons, it is the examiner’s position that Tailford anticipates the claimed invention. 

Claims 10-14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen, C. David (“Structural Studies of Non-Classical Sialidases”, Thesis, University of St. Andrews, November 2015; cited on Form PTO-892 mailed on August 11, 2020; hereafter “Owen”) as evidenced by Supplementary Information (supra) and UniProt (supra).
See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
Claims 10-14 are drawn to an intramolecular trans-sialidase (IT-sialidase) for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate, said intramolecular trans-sialidase having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1.
The recitation of “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate” in claim 10 is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed polypeptide beyond the structural limitation of “having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1” and the functional limitation of “intramolecular trans-sialidase”. See MPEP 2111.02.II regarding preamble statements reciting an intended use.

Regarding claims 10-14, the reference of Owen discloses an IT-sialidase (NanH) of Ruminococcus gnavus ATCC 29149, which is a gut microbe (p. 125; 174). Owen discloses that the IT-sialidase NanH cleaves alpha-2,3-linked sialic acids to release 2,7-anhydro-Neu5Ac (p. 174, top). Owen does not disclose the amino acid sequence of the intramolecular trans-sialidase produced by Ruminococcus gnavus ATCC 29149. Supplementary information is cited in accordance with MPEP 2131.01.III to show that the sialidase gene nanH of Ruminococcus gnavus ATCC 29149 is the same as RUMGNA_02694 (p. 1) and the evidentiary reference of UniProt is cited in accordance with MPEP 2131.01.III to show that the amino acid sequence encoded by RUMGNA_02694 is identical to SEQ ID NO: 1 herein (see Appendix A at pp. 22-23 of the Office action mailed on August 11, 2020). 
Regarding claim 21, Owen discloses purified IT-sialidase in a buffer (p. 127), which is interpreted as being encompassed by claim 21.
This anticipates claims 10-14 and 21 as written.

Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucci et al. (Nat. Commun. 6:7624, August 2015, 1 page; cited on Form PTO-892 mailed on August 11, 2020; hereafter “Bucci”) as evidenced by Supplementary Information (supra) and UniProt (supra).
See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
-sialidase (IT-sialidase) for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate, said intramolecular trans-sialidase having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1.
The recitation of “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate” in claim 10 is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed polypeptide beyond the structural limitation of “having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1” and the functional limitation of “intramolecular trans-sialidase”. See MPEP 2111.02.II regarding preamble statements reciting an intended use.
Regarding claims 10-14, the reference of Bucci discloses an IT-sialidase of Ruminococcus gnavus, which is commonly found in the GI tract (column 3, middle). Bucci discloses that the IT-sialidase is called NanH and specifically processes alpha-2,3-linked sialic acids to release 2,7-anhydro-Neu5Ac (column 3, bottom). Bucci does not disclose the amino acid sequence of the intramolecular trans-sialidase produced by Ruminococcus gnavus. Supplementary information is cited in accordance with MPEP 2131.01.III to show that the sialidase gene nanH of Ruminococcus gnavus is the same as RUMGNA_02694 (p. 1) and the evidentiary reference of UniProt is cited in accordance with MPEP 2131.01.III to show that RUMGNA_02694 is from Ruminococcus gnavus ATCC 29149 and the amino acid sequence encoded by RUMGNA_02694 is identical to SEQ ID NO: 1 herein (see Appendix A at pp. 22-23 of the Office action mailed on August 11, 2020). 
.

Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tailford et al. (Front. Gent. 6:81, March 2015, 18 pages; cited on the IDS filed on August 3, 2018; hereafter “Tailford-2”) as evidenced by Supplementary Information (supra) and UniProt (supra).
See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection. 
Claims 10-14 are drawn to an intramolecular trans-sialidase (IT-sialidase) for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate, said intramolecular trans-sialidase having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1.
The recitation of “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate” in claim 10 is interpreted as an intended use of the claimed IT-sialidase and does not otherwise limit the structure and/or function of the claimed polypeptide beyond the structural limitation of “having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1” and the functional limitation of “intramolecular trans-sialidase”. See MPEP 2111.02.II regarding preamble statements reciting an intended use.
Regarding claims 10-14, the reference of Tailford-2 discloses GH33 sialidase of the gut microbe Ruminococcus gnavus ATCC 29149 (RgNanH) is an intramolecular trans-sialidase which releases 2,7-anhydro-Neu5Ac specifically from alpha-2,3-linked sialyl conjugates (p. 9, paragraph bridging columns 1 and 2). Trailford-2 does not disclose the amino acid sequence of the intramolecular trans-sialidase produced by Ruminococcus gnavus ATCC 29149. Supplementary information is cited in accordance with MPEP 2131.01.III to show that the sialidase gene nanH of Ruminococcus gnavus is the same as RUMGNA_02694 (p. 1) and the evidentiary reference of UniProt is cited in accordance with MPEP 2131.01.III to show that the amino acid sequence encoded by RUMGNA_02694 is identical to SEQ ID NO: 1 herein (see Appendix A at pp. 22-23 of the Office action mailed on August 11, 2020). 
This anticipates claims 10-14 as written.

In the interest of clarity, it is noted that the applicant has not traversed the 35 U.S.C. 102 rejections based on the references of Owen, Bucci, and Tailford-2. Findings of the examiner which are not challenged are usually accepted as fact. In re Kunzmann, 326 F.2d 424, 140 USPQ 235 (CPA 1964).

Claim Rejections - 35 USC § 102/103
Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over UniProt (supra).
See MPEP 2112.III regarding a 35 U.S.C. 102/103 rejection when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. 
Claims 10-14 are drawn to an intramolecular trans-sialidase (IT-sialidase) for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate, said intramolecular trans-sialidase having an amino acid sequence with 80% sequence identity to the amino acid sequence in SEQ ID NO: 1.

Regarding claims 10 and 12-14, the reference of UniProt discloses a sialidase polypeptide from Ruminococcus gnavus ATCC 29149 (which is a gut microbe) referred to as “RUMGNA_02694” and comprising an amino acid sequence that is the same as SEQ ID NO: 1 herein (see Appendix A at pp. 22-23 of the Office action mailed on August 11, 2020). 
The reference of UniProt does not disclose the limitation “IT-sialidase”. However, according to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the amino acid sequence of the sialidase polypeptide of UniProt is the same as SEQ ID NO: 1 of this application, it is presumed that the sialidase polypeptide of UniProt is an IT-sialidase. Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Regarding claim 11, the reference of UniProt does not disclose the limitation “has an enzymatic activity of producing 2,7-anhydro-Neu5Ac from alpha2-3-linked sialic acid substrates”. However, according to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Since the amino acid sequence of the sialidase polypeptide of UniProt is the same as SEQ ID NO: 1 of this application, it is presumed that the sialidase polypeptide of UniProt has an enzymatic activity of producing 2,7-anhydro-Neu5Ac from alpha2-3-linked sialic acid substrates.  
This anticipates claims 10-14 as written.

In the interest of clarity, it is noted that the applicant has not traversed the 35 U.S.C. 102/103 rejection based on the reference of UniProt. Findings of the examiner which are not challenged are usually accepted as fact. In re Kunzmann, 326 F.2d 424, 140 USPQ 235 (CPA 1964)

Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over UniProt (supra) in view of Crost et al. (PLoS One 8:e76341, 2013, 13 pages; cited on the IDS filed on August 3, 2018; hereafter “Crost”) and “Strategies for Protein Purification Handbook” (GE Healthcare, September 2010; cited on Form PTO-892 mailed on August 11, 2020; hereafter “Handbook”). 

The relevant disclosures of UniProt as applied to claims 10-14 are set forth above.
The difference between UniProt and the claimed invention is that UniProt does not teach or suggest a pharmaceutical composition comprising the sialidase polypeptide from Ruminococcus gnavus ATCC 29149 and one or more pharmaceutically acceptable carriers or excipients. 
The reference of Crost teaches that RUMGNA_02694 encodes a putative GH33 sialidase (p. 8, column 1, bottom) with an associated CBM40, which possibly enhances the ability of the enzyme to attach and degrade mucins. 
The reference of Handbook teaches various strategies for purifying a desired protein and storage in a buffer (Chapters 2 and 3), including biological buffers (Appendix 1, beginning at p. 139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of UniProt, Crost, and Handbook to purify the sialidase of UniProt in a biological buffer, which is considered to be encompassed by claim 21. One would have been motivated to do this in order to confirm the proposed activities of the putative GH33 sialidase. One would have had a reasonable expectation of success to purify the sialidase of UniProt in a biological buffer because of the purification strategies taught by Handbook. Therefore, the 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the amendment to claim 10 to recite “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate”. The applicant argues the claimed IT-sialidase has an amino acid sequence with 80% sequence identify to the amino acid sequence of SEQ ID NO. 1. The applicant argues the UniProt reference does not disclose cleaving the sialic acid or sialic acid derivative from a substrate.
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 10. As noted above, the recitation of “for use in therapy by cleavage of sialic acid or sialic acid derivative from a substrate” in claim 10 is interpreted as an intended use of the claimed IT-sialidase. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As describe above, the amino acid sequence of the IT-sialidase of UniProt is the same as SEQ ID NO: 1 of this application. Given that the IT-sialidase of UniProt has the identical structure to SEQ ID NO: 1 of this application, it is the examiner’s position that the IT-sialidase of UniProt is capable of being used in therapy by cleavage of sialic acid or sialic acid derivative from a substrate. 
For these reasons, it is the examiner’s position that Tailford anticipates the claimed invention. 

Conclusion
Status of the claims:
Claims 10-14 and 21 are pending.
Claims 10-14 and 21 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.